Decree affirmed with costs. This is a suit in equity to enforce certain provisions of an agreement incorporated in a divorce decree of the Circuit Court in the County of Oakland, State of Michigan, on March 23, 1959, relating to the support of a minor child. A judge of the Superior Court entered a final decree favorable to the plaintiff from which the defendant appealed. At the time this suit was brought the defendant was a resident of Scituate, Plymouth County, Massachusetts. The defendant’s principal contention appears to be that the Superior Court had no jurisdiction over the parties because the “Michigan decree clearly states that the jurisdiction of ‘entering appropriate orders to carry out the purposes and intents of . . . [the] agreement’ is reserved to . . . [the Michigan] court.” We find no merit in this contention or any of the other arguments of the defendant. In the trial judge’s “Findings and Order for Decree” he stated that “This Court recognizes and gives full faith and credit to the decree of the Court of the State of Michigan.” The Michigan decree did not deprive the courts of this Commonwealth of jurisdiction to order the defendant to comply with the terms of the Michigan decree. There was no error. See G. L. c. 208, § 29.
The case was submitted on briefs.